
	

114 HJ 73 IH: Declaring that a state of war exists between the Islamic State and the Government and the people of the United States and making provision to prosecute the same.
U.S. House of Representatives
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IA
		114th CONGRESS
		1st Session
		H. J. RES. 73
		IN THE HOUSE OF REPRESENTATIVES
		
			November 18, 2015
			Mr. Emmer of Minnesota introduced the following joint resolution; which was referred to the Committee on Foreign Affairs
		
		JOINT RESOLUTION
		Declaring that a state of war exists between the Islamic State and the Government and the people of
			 the United States and making provision to prosecute the same.
	
	
 Whereas the Islamic State has committed unprovoked acts of war against the Government and the people of the United States of America: Now, therefore, be it
	
 That the state of war between the United States and the Islamic State, also known as the Islamic State of Iraq and the Levant (ISIL) and the Islamic State of Iraq and Syria (ISIS), which has been thrust upon the United States is hereby formally declared; and the President is hereby authorized and directed to use the Armed Forces of the United States to carry on war against the Islamic State; and, to bring the conflict to a successful termination, all of the resources of the country are hereby pledged by the Congress of the United States.
		
